DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 10-13 and 18, 20-22, 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rober et al. (WO 2018/057980).
As per claim 1, Rober discloses a system comprising: 
a sensor (Figure 7, item 702);
a virtual reality display (Figure 7, item 726);
a non-transitory computer-readable medium (Figure 7, item 713); and

receive one or more sensor signals from the sensor (Figure 7, item 712 from 702); 
determine a real-world environment haptic effect uncontrolled by a user based on one or more of the one or more sensor signals ([0057] where the controller may receive various signals generated from internal and external sensors};
determine a virtual reality haptic effect based on a virtual reality scenario ([0059] where VR controller may generate enhanced virtual content according to the various inputs and provide the VR content as output to the devices for display; [0060] where the VR controller may generate output signals to provide physical effects synchronized with the virtual content);
determine an overlap between the real-world environment haptic effect and the virtual reality haptic effect ([0094] where “a VR application 1912 … The accommodation decision module may set an initial VR environment for a passenger according to the passenger’s preferences. For example, a passenger may be prone to motion sickness, and thus their preferences may specify that they prefer a calm, soothing virtual 15 experience. Thus, the accommodation decision module may determine one or more accommodations to be set for the passenger based on the accommodation guidelines 1920 …The VR rendering module 1916 may then generate virtual content 1940 representing an immersive VR environment adapted to the passenger 
determine a modified haptic effect based in part on the overlap ([0057] where the controller may receive various signals generated from internal and external sensors; [0059] where VR controller may generate modified virtual content according to the various inputs and provide the VR content as output to the devices for display; [0060] where the VR controller may generate output signals to provide physical effects synchronized with the virtual content to further enhance a desired passenger’s virtual environments and experience; [0095] where the VR rendering may be modified due to motion sickness); and 
transmit a display signal to the virtual reality display, the display signal associated with the modified haptic effect (Figure 7, item 726).  
As per claim 2, Rober demonstrated all the elements as disclosed in claim 1, and further discloses a haptic output device coupled to the processor and wherein the processor is further configured to execute processor-executable instructions stored in the non-transitory computer-readable medium 
to determine a haptic signal based at least in part on the real-world environment haptic effect and transmit the haptic signal to the haptic output device ([0057] where the controller may receive various signals generated from internal and external sensors; 
As per claim 3, Rober demonstrated all the elements as disclosed in claim 1, and further discloses wherein the sensor comprises at least one of a camera, a laser, a radar, an accelerometer, a gyrometer, a gyroscope, a pressure sensor, a magnetic sensor, a light sensor, or a microphone ([0057] where the sensor could be cameras and IMUs).  
As per claim 4, Rober demonstrated all the elements as disclosed in claim 1, and further discloses a display for virtual reality image (Figure 6, item 692A is a HMD with a VR view; Figure 7, item 726 is a VR display). 
As per claim 8, Rober demonstrated all the elements as disclosed in claim 1, and further discloses wherein the real-world environmental haptic effect corresponds to a disturbance, and the disturbance comprises air turbulence, an engine vibration, an acceleration, a deceleration, or a change direction ([0057] where the motion due to vehicle control includes throttle control, braking, steering, navigation, and active suspension systems).

Claims 10-13 are method claims with limitations similar to claims 1-4, respectively, therefore are similarly rejected as claims 1-4, respectively.

As per claim 21, Rober demonstrated all the elements as disclosed in claim 1, and further discloses wherein the real-world environment haptic effect corresponds to at least one of a feature on a surface or to a disturbance ([0062] where the user may experience road bumps).
As per claim 22, Rober demonstrated all the elements as disclosed in claim 1, and further discloses the modified haptic effect is configured to counteract the environmental haptic effect ([0070] where the slow down or sped up the visual cues to accommodate the user preferences and tendencies). 
Claim 24 is a method claim with limitation similar to claim 21, therefore is similarly rejected as claim 21.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rober et al. (WO 2018/057980), and further in view of Tian et al. (US 2020/0117898).
As per claim 6, Rober demonstrated all the elements as disclosed in claim 1.
It is noted Rober does not explicitly teach wherein the real-world environmental haptic effect corresponds to a feature on a surface, and where the surface comprises a road surface and the feature comprises one or more of a gravel surface, a fresh asphalt surface, and pothole, or snow. However, this is known in the art as taught by Tian et al., 
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Tian into Rober because Rober discloses a method of manipulating a virtual object and Tian further discloses the manipulation of the virtual object could be combined with a real world effect for the purpose of creating a realistic effect.
Claim 15 is a method claim with limitations similar to claim 6, therefore is similarly rejected as claim 6.
Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rober et al. (WO 2018/057980) in view of Donnelly et al. (US 2018/0040163).
As per claim 17, Rober demonstrated all the elements as disclosed in claim 1.
It is noted Rober does not explicitly teach to determine the modified haptic effect based at least in part on a probabilistic scenario. However, this is known in the art as taught by Donnelly et al., hereinafter Donnelly. Donnelly discloses method providing a virtual reality experience in which a probabilistic profile can be incorporated into an anticipated event for a virtual reality experience ([0042]).
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Donnelly into Rober because Rober discloses a method of manipulating a virtual object and Donnelly further discloses the virtual scene generation could take into account of a probabilistic scenario for the purpose of creating a more realistic effect.
.

Response to Arguments
	Applicant's arguments filed April 19, 2021 have been fully considered but they are not persuasive. Applicant argues Rober does not disclose that an overlap may be determined between a real-world haptic effect and a VR haptic effect based on a VR scenario, and that overlap is used to determine a modified haptic effect. In reply, the Examiner consider the overlap is determined by synchronizing the VR environment with the motions and accelerations of the vehicle [0094].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        May 21, 2021